UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6420


WALLACE EUGENE EVATT, JR.,

                    Petitioner - Appellant,

             v.

WARDEN STEPHAN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Senior District Judge. (4:18-cv-00994-TLW)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wallace Eugene Evatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wallace Eugene Evatt, Jr., seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and denying relief on his 28 U.S.C. § 2254 (2012)

petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on February 5, 2019. The

notice of appeal was filed on March 13, 2019. * Because Evatt failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date that it could have been delivered to prison officials for mailing
to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              2